PER CURIAM.
Chester Cohen has filed a petition for an order directing the Florida Board of Bar Examiners to issue its certificate admitting him to the practice of law in the State of Florida, and upon consideration thereof,
It is ordered that said Petition be denied, without prejudice, with leave to petitioner *132to file a new application for admission to the Bar with the Florida Board of Bar Examiners. The Board is hereby directed, upon the filing of such petition, to investigate the character and fitness of said applicant to date, in accordance with the Rules of the Supreme Court Relating to Admissions to the Bar, as amended, and with leave to use the records of the former State Board of Law Examiners.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.